DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-27 are pending in the application with claims 17-22 withdrawn as being drawn to a non-elected invention. Claims 12-16 and 23-27 are examined herein. 

Response to Arguments
Applicant's arguments and amendments filed 04/28/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the specification overcome the specification objections of record.

Applicant’s amendments to the claims overcome the claim objections of record. 

Applicant’s arguments with respect to the prior art have been considered, but are not persuasive. Applicant argues Grüner’s instrument guide tubes 6 are not thermocouple ducts (Remarks, pp. 7-8). However, Examiner notes the claims do not recite the thermocouples themselves, but simply the ducts. As disclosed in the instant specification, “each duct [] inwardly receives and guides a thermocouple making it possible to measure the temperature of the coolant at the outlet of a preselected assembly unit at the core of the nuclear reactor” ([0034]). There is nothing structurally thermocouple-specific in the claims or the specification about the ducts. Grüner discloses “instrument guide tubes for respective measuring probes extend[ing] from each yoke downwardly into the core assembly” and “instrumentation shafts … [which] permit passing measuring sensors or probes into centrally located fuel elements or openings of the core” (1:21-23, 2:4-11). In other words, Grüner discloses a tube/duct in which a measurement sensor/probe may be inserted to take measurements at the core of the nuclear reactor. A thermocouple is a movable probe for measuring temperature. Further, there is nothing structurally specific about Grüner’s instrument guide tubes that would prevent the insertion of thermocouples. The skilled artisan would be capable of inserting a thermocouple measuring instrument into the instrumentation tube of Grüner. Therefore, Grüner in view of Buchot teaches the limitations of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 12-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,827,935 (“Grüner”) in view of FR Publication No. 2883096 (“Buchot”) (citations refer to previously provided machine translation).

Regarding claim 12, Grüner discloses (see Fig. 2) a nuclear reactor, comprising:
a vessel (11, 12);
a plurality of nuclear fuel assemblies (2) forming a reactor core (1) arranged in the vessel;
a support plate (16) arranged in the vessel above the reactor core;
a plurality of thermocouple ducts (6) arranged in the vessel and passing through the support plate through dedicated orifices (1:21-23, 2:4-11; Grüner discloses ducts 6 receive various measuring sensors/probes; a thermocouple is a temperature measuring sensor/probe); 
support members (5, 17) provided to keep the thermocouple ducts in position, each support member being attached to the support plate (4:6-9), at least one of the thermocouple ducts being attached to each support member;
each support member including a foot (17) attached to the support plate (4:6-9), a head (5) to which the or each thermocouple duct is attached, the head being detachably connected to the foot (4:6-9), the foot of each support member being arranged laterally offset with respect to the dedicated orifices, and
thermocouple columns (4) extending above the support plate, a plurality of the thermocouple ducts being positioned in each thermocouple column and leaving the column through peripheral openings.

Although Grüner discloses foot 17 of support member 5, 17 is “placed” on the plate 16 (4:6-9), Grüner does not explicitly disclose this attachment between the foot and the insert is a rigid attachment. 

	Buchot teaches (see Figs. 1, 7) a nuclear reactor comprising a plurality of thermocouple ducts (55) passing through a support plate (8) and support members (22, 23, 51, 60), each support member including a foot (22, 23, 60) rigidly attached to the support plate (structure 23 of Buchot’s foot is welded to support plate 8).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to rigidly attach the foot of the support member to the plate in Grüner, as taught by Buchot, for the predictable purpose of securing the support member to the support plate. Examiner notes that it is extremely well-known in the art that nuclear reactors and their associated instrumentation, e.g., support structures, must be seismically sound; moreover, the skilled artisan would recognize that Grüner’s support members 5, 17 cannot function as support members if they fall over due to lack of rigid attachment to the support plate.

Regarding claim 13, Grüner in view of Buchot teaches the reactor according to claim 12. While Grüner discloses the head is detachably connected to the foot (4:6-9), Grüner does not explicitly disclose a screwed connection. 

Buchot teaches (see Figs. 1, 7) a nuclear reactor comprising a plurality of thermocouple ducts (55) and support members (22, 23, 51, 60), each support member including a foot (22, 23, 60) and a head (51) to which each thermocouple duct is attached, the head being detachably connected to the foot by a screwed connection (p. 3, ll. 98-99, p. 6, ll. 241-244).

It would have been obvious to a POSA to have the detachable connection between the head and the foot of Grüner-Buchot be a screwed connection for the predictable purpose of removably attaching the head to the foot, while also locking the head in place (Buchot, p. 3, ll. 98-99, p. 6, ll. 241-244).

Regarding claim 23, Grüner in view of Buchot teaches the reactor according to claim 12. Grüner further discloses wherein the reactor comprises an upper core plate (the plate directly above core 2), the upper core plate being arranged between the support plate and the core, the upper core plate and the support plate being maintained spaced apart from one another (Fig. 2). 

Claims 14-16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grüner in view of Buchot further in view of FR Publication No. 3007811 (“Parize”) (citations refer to corresponding US Publication No. 2016/0180978).

Regarding claim 14, Grüner in view of Buchot teaches the reactor according to claim 12, but does not explicitly teach the head comprises a core and a cap. 

Parize teaches (see Figs. 1-4) a nuclear reactor comprising a vessel (1), a plurality of thermocouple ducts (21, 42) and support members (40), each support member including a head (48, 54, 76) to which each thermocouple duct is attached, the head comprising a core (48, 76) and a cap (54) removably connected to the core ([0056], [0090], [0103]-[0104]), the core and the cap delimiting a plurality of housings (generally 50) for receiving the thermocouple ducts, the housings being delimited between the core and the cap ([0108]).

	A POSA would have been motivated to use the head as taught by Parize in the reactor of Grüner-Buchot because Parize teaches its head allows for easy release and replacement of thermocouple ducts without damaging the ducts ([0024]). 

Regarding claim 15, Grüner in view of Buchot and Parize teaches the reactor according to claim 14 and further teaches wherein the core of the head is detachably connected to the foot (Grüner, 4:6-9; Parize, Figs. 3-4; Grüner teaches the head of the support member is detachably connected to the foot; Parize shows the core 48, 76 as the lowermost structure of the head; therefore, core 48, 76, as taught by Parize, would be the portion of the head that is in contact with/connected to foot 17 of Grüner). A POSA would have been motivated to combine Grüner, Buchot, and Parize as discussed above with regards to claim 14. 

 Regarding claim 16, Grüner in view of Buchot and Parize teaches the reactor according to claim 14. Parize further teaches wherein the housings are delimited by grooves (50) hollowed in the core (48), the cap including at least one arm (44, 46) closing the groove (Figs. 3-4, [0099], [0108]). A POSA would have been motivated to combine Grüner, Buchot, and Parize as discussed above with regards to claim 14. 

Regarding claim 27, Grüner in view of Buchot and Parize teaches the reactor according to claim 16. Grüner further discloses wherein the reactor comprises branches (19), each thermocouple duct being arranged so as to join one of the branches, each branch being aligned with one of the dedicated orifices to form a passage of the thermocouple duct through the support plate (Fig. 2), each support member being arranged away from the branches (Fig. 2).

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grüner in view of Buchot and Parize further in view of US Patent No. 5,243,800 (“Olbrich”).

Regarding claim 24, Grüner in view of Buchot and Parize teaches the reactor according to claim 16. Parize further teaches wherein the core has two vertical faces opposite one another (front and back faces 64), the grooves being arranged in at least one of the faces, the at least one arm having a surface (62) (Fig. 4). 

Parize does not teach the at least one arm having a surface pressed against the face in which the grooves are arranged.

	Olbrich teaches (see Figs. 4, 7) a support member (1) for a plurality of ducts (2), the support member comprising a vertical face (generally 8) in which grooves (generally 23) are arranged and an arm (22, 32) having a surface pressed against the face in which the grooves are arranged. 

	A POSA would have been motivated to modify the support member of Grüner-Buchot-Parize in view of the teachings of Olbrich such that the at least one arm has a surface pressed against the large face for the predictable purpose of locking the ducts within the grooves while preventing rotation of the ducts within the grooves. 

Regarding claim 25, Grüner in view of Buchot, Parize, and Olbrich teaches the reactor according to claim 24. Olbrich further teaches wherein the large face, in which the grooves are arranged, is a plane (Fig. 9; see flat surface at the end of holders 8). A POSA would have been motivated to combine Grüner, Buchot, Parize, and Olbrich as discussed above with regards to claim 24.

Regarding claim 26, Grüner in view of Buchot, Parize, and Olbrich teaches the reactor according to claim 24. Parize further teaches wherein the grooves are horizontal and parallel to one another (Figs. 3-4). A POSA would have been motivated to combine Grüner, Buchot, Parize, and Olbrich as discussed above with regards to claim 24.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646